DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (CN 209341065 U; see English Translation).
Regarding claim 1, Zhang discloses a lighting lamp (paragraphs 23-31; Figs 1-8), comprising: a fixing portion (Not numbered, at top of suspension wire 1), a suspension wire (1), a lamp body (lamp seat 2) and an adjusting component, wherein: the lamp body (2) is provided with a strip-shaped adjusting hole (a slide groove 4-1; a slide groove base can be regarded as a part of lamp seat, i.e. an elongated adjustment hole), an extending direction of the strip-shaped adjusting hole ( groove 4-1) is perpendicular to an extending direction of the suspension wire, the adjusting component comprises a supporting member (a connection screw 3) and a locking member (a locking nut 6), a first end of the supporting member (connection nut 3) and the lamp body (2) are slidingly fitted with each other along the extending direction of the strip-shaped adjusting hole (4-1), a second end (a threaded end) of the supporting member passes through the strip-shaped adjusting hole (slide groove 4-1) and is movably connected with the locking member (locking nut 6), a lamp body clamping space is formed between the first end of the supporting member and the locking member (clamping space for lamp 4 of the lamp seat is formed between screw 3 and locking nut 6; see Fig 4), one end of the suspension wire (1) is connected to the fixing portion, and the other end of the suspension wire is connected to the supporting member (connecting screw 3; Fig 4).
 Regarding claim 2, Zhang discloses that the supporting member ( 3) is provided with a first limiting flange, the locking member (6) is provided with a second limiting flange, the first limiting flange and the second limiting flange are arranged in the extending direction of the suspension wire, and the lamp body clamping space is formed between the first limiting flange and the second limiting flange (see Fig 4).
 Regarding claim 3, Zhang discloses that the locking member (6) is sleeved on an outside of the supporting member (3), and the locking member is threadedly connected with the supporting member (Fig 4).
 Regarding claim 6, Zhang discloses that the extending direction of the strip-shaped adjusting hole (4-1) is perpendicular to a length direction of the lamp body and is perpendicular to the extending direction of the suspension wire (fig 4).
Regarding claim 7, Zhang discloses that the lighting lamp further comprises a wire locker, and the suspension wire (1) and the fixing portion are connected with each other by the wire locker (see Fig 3).
Regarding claim 8, Zhang discloses that the lighting lamp further comprises an equalizing bar (5), and an end of the equalizing bar is connected to the supporting member (3; see Fig 4).
 Regarding claim 9, Zhang discloses that the supporting member (3) is provided with a threaded hole, an end of the equalizing bar has an external thread, and the end of the equalizing bar is threadedly connected with the threaded hole (See Fig 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-5 &13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN 209341065U).
Regarding claim 4, Zhang discloses all the limitations of claim 4 except for a first threaded section, a first plane section, a second threaded section and a second plane section which are sequentially connected with one another; the first threaded section and the second threaded section are arranged opposite to each other; in a direction perpendicular to the extending direction of the strip-shaped adjusting hole, the first plane section and the second plane section are arranged opposite to each other; and the first threaded section and the second threaded section are both threadedly fitted with the locking member. Instead outer surface of connecting screw 3 of Zhang has continuous threaded section.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to do have alternate threaded and plain section depending on the requirement of the lamp holding section.  
Regarding claim 5, Zhang discloses all the limitations of claim 5, except for the locking member is provided with a first snap-fit portion, the supporting member is provided with a second snap-fit portion, and the first snap-fit portion is snap-fitted to the second snap-fit portion. 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to use snap-fit portion of locking member and supporting member to connect each other, since use of snap fit portions for rigid connections is within the skill of art.
Regarding claim 13, Zhang discloses that the suspension rod 1 is movably connected to the screw 3 by pin 5, but fail to teach an end of the suspension wire is provided with a limiting protrusion, and the supporting member is provided with a limiting groove; and in the extending direction of the suspension wire, the limiting protrusion and the limiting groove are in position-limiting fit. 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to have an end of the suspension wire provided with a limiting protrusion, and the supporting member is provided with a limiting groove; and in the extending direction of the suspension wire, the limiting protrusion and the limiting groove are in position-limiting fit, since such connections are known in the art.
Claim(s) 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang as applied to claim 1 above, and further in view of Xia (CN 107438737).
Regarding claims 10-12, Zhang discloses all the limitations of claims 10-12, except the lamp body comprises a first light-emitting unit and a second light-emitting unit; each of the first light-emitting unit and the second light-emitting units has a light-emitting surface; in the extending direction of the suspension wire, the first light-emitting unit and the second light-emitting unit are sequentially stacked; the light-emitting surface of the first light-emitting unit faces the second light-emitting unit, and the first light-emitting unit is provided with the strip-shaped adjusting hole, wherein the second light emitting unit is slidably connected to the first light emitting unit and wherein the first light-emitting unit is provided with a first limiting portion, and the second light-emitting unit is provided with a second limiting portion; and in a sliding direction of the second light-emitting unit, the first limiting portion and the second limiting portion are in position-limiting fit.
However, in the same field of lighting device, Xia teaches a first illumination member 10 that is slidably connected to the second illumination member 20 so as to form a telescopic structure. A matching surface 162 of the first connection member 16 is provided with limiting block 1622, and a second connection member 26 further comprising a plurality of limiting units 264 (see descriptions, and FIGs 1-8).
Thus, it would have been obvious to one having ordinary skill in the art to have telescopic lighting system as taught by Xia in the device of Zhang for providing different illumination pattern.

   Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karabi Guharay whose telephone number is 571-272-2452. The examiner can normally be reached on Monday-Friday 9:00AM-5:30 PM.
Any attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private
PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Karabi Guharay/
Primary Examiner, Art Unit 2875